                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Gary Gross,                             )
                                        )
               Plaintiff,               )            ORDER
                                        )
       vs.                              )            Case No. 1:18-cv-232
                                        )
Nancy A. Berryhill, Acting Commissioner )
of Social Security Administration,      )
                                        )
               Defendant.               )

      IT IS SO ORDERED:

      1.      Plaintiff shall have until May 10, 2019, to file a motion for summary judgment

              and supporting briefing.

      2.      Defendant shall have until June 10, 2019, to file a motion for summary judgment

              and supporting briefing.

      3.      Plaintiff shall have until June 24, 2019, to file a responsive brief.

      Dated this 8th day of March, 2019.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
